Citation Nr: 9907288	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  98-03 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date prior to August 1, 1996, for 
waiver and refund of National Service Life Insurance (NSLI) 
policy premiums.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from November 1954 to October 
1956. This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (ROIC), which 
determined that the veteran was totally disabled for 
insurance purposes and entitled to a waiver or refund of 
premiums on his NSLI policy effective August 1, 1996.  He 
appeals for an earlier effective date for a waiver or refund 
of premiums on his NSLI policy.

The veteran testified at a May 1998 Board video conference 
hearing before the undersigned Member of the Board..  


FINDINGS OF FACT

1.  The veteran has been totally and continuously disabled 
since January 1983.

2.  The veteran's application for a waiver of payment of 
insurance premiums, based on total disability, was received 
by VA in July 1997.

3.  The evidence does not demonstrate that there were 
circumstances beyond the veteran's control that prevented him 
from filing a claim for a waiver of insurance premium 
payments prior to July 1997.


CONCLUSION OF LAW

The veteran is not entitled to a waiver or refund of premiums 
on his NSLI policy prior to August 1, 1996.  38 U.S.C.A. §§ 
1912, 5107 (West 1991); 38 C.F.R. § 8.20 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that, since he become 
totally disabled effective in January 1983, a waiver and 
refund of premiums paid subsequent to that date should be 
awarded.

In November 1956, the veteran applied for insurance under the 
National Service Life Insurance Act, and was issued a NSLI 
policy in December 1956.  In June 1982, he requested 
conversion of the policy from a term life insurance to a 
permanent policy.  In October 1987, the veteran's NSLI policy 
lapsed, and he was informed of the procedure for reinstating 
the insurance.  He submitted payment reinstating the policy 
in January 1988.  In July 1997, in a telephone contact, the 
veteran requested waiver of payment of the insurance premiums 
on the NSLI policy.  He submitted a formal application for 
waiver of premium payments on this insurance policy in late 
July 1997, with attachments reflecting medical evidence of 
total disability.  

In an August 1997 insurance action, the ROIC determined that 
the veteran became totally disabled for insurance purposes 
effective in January 1983.  He was granted a waiver of 
premiums on his NSLI policy effective from August 1, 1996, 12 
months prior to the receipt of the July 1997 application for 
waiver.  Premiums paid by the veteran during the 12 months 
beginning on August 1, 1996 were refunded to the veteran.  

If a veteran who is insured under a National Service Life 
Insurance Policy becomes totally disabled for six or more 
consecutive months, payment of policy premiums may be waived 
upon written application, if such disability began before the 
insured's sixty-fifth birthday.  38 U.S.C.A. § 1912(a); see 
also 38 C.F.R. § 8.20.  The governing statutory provision 
further states that waiver "shall not be effective" as to 
any premium which became due more than one year prior to VA's 
receipt of the application for waiver of premium unless the 
insured's failure to submit a timely application for a waiver 
of premium was "due to circumstances beyond the insured's 
control."  38 U.S.C.A. § 1912(b).

The veteran contends that he is entitled to a refund of all 
NSLI premiums he paid since January 1983, since the ROIC has 
determined that he became disabled for insurance purposes in 
that month.  The veteran argues that he falls within the 
allowed exception for payment or refund more than one year 
prior to the application based on "circumstances beyond the 
insured's control" because he would have filed an earlier 
application for waiver and refund if he had been provided 
correct information by VA.  In particular, at his May 1998 
Video Conference hearing before the Board, the veteran 
testified that he called VA shortly after he became disabled 
to determine if he was eligible for a waiver of premium, but 
was told that he was not eligible for such a waiver.  The 
veteran testified that he did not recall whom he spoke with 
at VA.  The veteran further testified that he did not have 
any mental disability during the period for which he seeks a 
refund of premiums, and that he was not alleging that any 
physical disability prevented him for filing an application 
for waiver of premium earlier than July 1997.

In a August 1997 statement provided to a member of the House 
of Representatives, the veteran noted in particular that he 
was certain that he had called VA about waiver of his 
insurance premium in 1983 because he had two insurance 
policies in place when he became disabled, the NSLI 
insurance, and one other policy.  The veteran learned that he 
was eligible for a waiver of premiums as to the other 
insurance policy in 1983.  Therefore, he called VA to find 
out about eligibility for waiver of premiums for VA purposes, 
but was told that he was not eligible for waiver of NSLI 
insurance premiums.  The veteran did not learn until 1997 
that the information he had been provided by VA in 1983 as to 
premium waiver was erroneous.  

The statute does not specify what is meant by "circumstances 
beyond the insured's control."  However, the application for 
waiver of premium notes that lack of knowledge of the waiver 
provision is not a circumstance beyond the veteran's control.  
The application for waiver of premiums also highlights in 
bold letters the recommendation that any statements 
indicating that mental disability prevented filing a claim be 
supported by medical evidence.  

The only example of "circumstances beyond the veteran's 
control" on the application for a waiver of insurance 
premiums is severe mental disability.  Generally, it has been 
held that, in order to claim a condition of health as a 
"circumstance beyond the insured's control," it must be shown 
that the insured was incapable of making an application for 
waiver of premiums and that the incapacity of the insured was 
complete and continuous.  Ferguson v. United States, 309 F. 
Supp. 632, 635 (D.C. 1970).  

In the present case, review of the veteran's insurance file 
reveals that the veteran submitted a June 1982 Application 
for Conversion of his NSLI insurance.  The file discloses 
that, in January 1988, he reinstated his NSLI policy after 
notification of a lapse in payment.  There is no other 
evidence of record of any further contact until in July 1997, 
when the veteran requested and was granted waiver of premium 
payments.  

This case presents the threshold question of whether the 
veteran has met his initial burden of submitting evidence 
that his claim, for entitlement to an effective date prior to 
August 1, 1996, for waiver and refund of NSLI policy 
premiums, is well grounded, meaning plausible.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the 
veteran's claim to be plausible or well grounded, it must be 
supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

There is no medical evidence of record to show that the 
veteran was incapable of making an application for waiver of 
premiums due to mental illness or physical disability during 
the period of time in question and it is not contended 
otherwise. The thrust of the veteran's claim is that he did 
not file an application for waiver of premiums because he was 
provided incorrect information by VA.  He points out that, 
although he did not keep a record of the name of the VA 
employee he spoke with in 1983, he must have contacted VA 
about waiver of premiums, because he was successful in 
obtaining a waiver of premiums from the other insurance he 
had in force at the time because he was disabled.  The Board 
finds, however, that there is no evidence of record to 
corroborate the veteran's assertion that he contacted VA in 
1983 or that he was provided incorrect information relevant 
to the issue at hand at that time or at any time since.  It 
is pertinent to note that the veteran did not request or 
provide information at the time of a January 1988 
reinstatement of insurance following an October 1987 lapse in 
payment.  In any event, there is no evidence in the claims 
file that he contacted the RICO regarding the requirements 
for waiver of premium, prior to July 1997.

The veteran has failed to submit any evidence to support his 
claim that he was provided incorrect information by VA 
concerning an application for waiver and refund of NSLI 
policy premiums, and there is no evidence of record to 
indicate that  there were any other circumstances beyond the 
veteran's control which prevented him from filing a waiver of 
premiums within one year of the date that he became totally 
disabled, or at any time thereafter prior to July 1997.  In 
the absence of competent evidence to support the veteran's 
allegation, the Board finds that the claim for an effective 
date prior to August 1, 1996, for the waiver or refund of 
NSLI policy premiums, must be denied as not well grounded.  


ORDER

The claim for an effective date prior to August 1, 1996, for 
the waiver or refund of NSLI policy premiums is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

